          Case 1:20-cr-00116-NONE-SKO Document 43 Filed 02/05/21 Page 1 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHERINE E. SCHUH
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-116-NONE-SKO

10          Plaintiff,                                  STIPULATION TO CONTINUE

11                          v.

12   PAO VANG,
       a/k/a “CLOWNSY,”
13   JHOVANNY DELGADO-MARCELO,
       a/k/a “JHIO,” and
14   JOHNNY XIONG,

15          Defendants.

16

17          This case is set for an arraignment on February 8, 2021, which the parties stipulate to continue to

18 April 26, 2021, for the reasons set forth below.

19          On March 17, 2020, this Court issued General Order 611, which suspends all jury trials in the

20 Eastern District of California scheduled to commence before May 1, 2020. This General Order was

21 entered to address public health concerns related to COVID-19.

22          Although the General Order addresses the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
27 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally


      STIPULATION TO CONTINUE                            1
30
           Case 1:20-cr-00116-NONE-SKO Document 43 Filed 02/05/21 Page 2 of 4

 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 4 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 5 justice served by taking such action outweigh the best interest of the public and the defendant in a

 6 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 7 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 8 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 9 a speedy trial.” Id.

10          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

21 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

22 for the hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

23 continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff, United States of America, by and through its counsel of record, the United States

26 Attorney for the Eastern District of California and the defendants, PAO VANG, a/k/a “CLOWNSY,”
27 JHOVANNY DELGADO-MARCELO, a/k/a “JHIO,” and JOHNNY XIONG, by and through their

28 counsel, hereby agree and stipulate to continue this matter until April 26, 2021.


      STIPULATION TO CONTINUE                              2
30
          Case 1:20-cr-00116-NONE-SKO Document 43 Filed 02/05/21 Page 3 of 4

 1          The defendant also agrees to exclude for this period of time any time limits applicable under 18

 2 U.S.C. § 3161. The parties agree that the continuance represents the reasonable time necessary for

 3 effective preparation of counsel. 18 U.S.C. § 3161(h)(7)(A)-(B)(iv). In support thereof, the parties

 4 stipulate that:

 5          1. This matter is set for an arraignment on February 8, 2021.

 6          2. The government has provided the defendants with discovery that includes audio files, video

 7             files, and numerous reports. The government also agreed to produce an index for those files

 8             to the defense. The defense is continuing to review those documents.

 9          3. Due to the COVID-19 pandemic public health restrictions, as well as restrictions at Fresno

10             County Jail, defense counsel have had limited access to their clients, and require additional

11             time to discuss case matters with their clients.

12          4. Therefore, the parties agree that a continuance until April 26, 2021, is warranted because the

13             defense needs time to review the discovery.

14          5. The parties stipulate that the period of time from February 8, 2021, through April 26, 2021, is

15             deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

16             because it results from a continuance granted by the Court at defendants’ request on the basis

17             of the Court’s finding that the ends of justice served by taking such action outweigh the best

18             interest of the public and the defendant in a speedy trial.

19          IT IS SO STIPULATED.
      Dated: February 2, 2021                                MCGREGOR W. SCOTT
20                                                           United States Attorney
21
                                                      By: /s/ KATHERINE E. SCHUH
22                                                        KATHERINE E. SCHUH
23                                                        Assistant United States Attorney

24
     Dated: February 2, 2021                              /s/ Charles Lee____
25                                                        Attorney for Defendant
                                                          JHOVANNY DELGADO-MARCELO
26
27
     Dated: February 2, 2021                              /s/ Robert Lamanuzzi____
28                                                        Attorney for Defendant


      STIPULATION TO CONTINUE                            3
30
           Case 1:20-cr-00116-NONE-SKO Document 43 Filed 02/05/21 Page 4 of 4

 1                                                        JOHNNY XIONG
 2 Dated: February 2, 2021                                /s/ Harry Drandell____
 3                                                        Attorney for Defendant
                                                          PAO VANG
 4

 5

 6                                         ORDER
 7

 8
              IT IS HEREBY ORDERED that the February 8, 2021 arraignment in this matter is continued to
 9
     April 26, 2021, at 2 pm.
10
              IT IS FURTHER ORDERED THAT the period of time from February 8, 2021, through April 26,
11
     2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(i) and (iv), because
12
     it results from a continuance granted by the Court at defendants’ request on the basis of the Court’s
13
     finding that the ends of justice served by taking such action outweigh the best interest of the public and
14
     the defendants in a speedy trial.
15

16 IT IS SO ORDERED.

17
     Dated:     February 5, 2021                                  /s/   Sheila K. Oberto             .
18                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26
27

28


      STIPULATION TO CONTINUE                             4
30
